MEMORANDUM OPINION
                                        No. 04-10-00076-CV

                     TOWN & COUNTRY MANOR, L.P. and James Hughes,
                                    Appellants

                                                   v.

     Cynthia BUTTLES, Individually and as Representative of the Estate of Anna J. Hodge,
                                        Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-10842
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 1, 2010

DISMISSED

           The appellants have filed an unopposed motion to dismiss this appeal, stating that all

parties reached a confidential settlement of the underlying cause and all controversy and issues

have been resolved. They request that this appeal be dismissed. The motion is granted, and this

appeal is dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f). Costs of appeal are taxed against the

parties who have incurred them.

                                                    PER CURIAM